DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “said dispersant (A) is the only dispersant contained in the dispersant composition” is not supported by the original specification.  The instant specification, and claim 1, require 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 requires dispersants (B) and (C), and also excludes any dispersant other than component (A).  The claim contains a contradiction that cannot be satisfied.  For the purpose of applying prior art the limitation “said dispersant (A) is the only dispersant contained in the dispersant composition” is being ignored so that components (B) and (C) can be searched and examined.  


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizusaki et al. (2008/0063892).
Regarding claims 1-4:  Mizusaki et al. teach a dispersion composition comprising 22.5 parts of component acryl polymer Vinylblan 2583 (50 parts x 45%), which corresponds to claimed component (A) and 1 part of the mix of Table 1 [0087].  The mixes of Table 1 include the claimed combination and amounts of (B) and (C) [Table 1].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a styrene-acrylate copolymer [0042] as component (A) in Mizusaki et al.  The other components in the composition of Mizusaki et al., such as the liquid in the emulsion, are considered an additional component (D).  The claimed weight percents are being interpreted such that they are based on the total of claimed components (A), (B), and (C).  This is consistent with the instant examples [Tables 1-3].      
Regarding claim 5:  Mizusaki et al. teach a dispersion comprising the dispersion composition a pigment (titanium dioxide), and water [0087-0088].
Regarding claim 6:  The composition of Mizusaki et al. is capable of functioning in the claimed capacity [0087-0088].
Regarding claim 7:  Mizusaki et al. teach a method of mixing and dispersing the dispersion composition, a pigment (titanium dioxide) and water [0087-0088].
Regarding claim 8:  Mizusaki et al. teach a method of mixing and dispersing the dispersion composition, a pigment (titanium dioxide) and water [0087-0088].
The difference between Mizusaki et al. and the claimed method is that Mizusaki et al. mix the water in obtaining the dispersion, and do not have an additional step of mixing with water.  
In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); see also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).


Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that the limitation “said dispersant (A) is the only dispersant contained in the dispersant composition” excludes the emulsion-type components of Mizusaki.  This is not persuasive because the limitation also excludes claimed components (B) and (C).  The limitation is new matter and creates indefiniteness due to the contradiction present in the claim.  Claim 1 cannot both require components (B) and (C) and exclude components (B) and (C).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763